Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending, and are rejected.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: for claim 1: “operation receiver configured to receive …” and “a controller configures to control …” and “operation receiver configured to change menu items … ”, for claim 3: “operation receiver is configure to receive …” and “controller configured to cause …”, for claim 4: “operation receiver configured to receive …” and “controller configured to cause …” , for claim 6: “operation receiver configured to receive …” and  “controller is configured to cyclically …”, for claim 9: “operation receiver configured to receive …” and “a controller configured to control …” and “controller configured to cause … ” . 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claim 9 is objected to because “the first information” and “the third information” in the last limitation of the claim lack antecedent basis. It appears the applicant has meant “the first tab information” and “the third tab information.
The claim language needs to be precise. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0267676 attributed to Yoshiyuki Nezu (hereafter referred to as Nezu) and U.S. Patent Application Publication Number 2016/0077687 attributed to Satoshi Watanabe (hereafter referred to as Watanabe). 
	Regarding claim 1: Nezu discloses an electronic device being portable comprising: a display configured to display a menu screen including menu items [figure 3, figure 5, 0077]; an operation receiver configured to receive a user operation on the 
Nezu does not disclose third tab information indicating a menu item set number for each of the sub categories, the menu item set number being the number of sets into which menu items in one sub category are partitioned to be displayed per a set on the menu screens and wherein the controller is configured to change menu items to be displayed on the menu screen, according to a user operation input via the operation receiver with the third tab information displayed on the menu screen.
Watanabe discloses third tab information indicating a menu item set number for each of the sub categories, the menu item set number being the number of sets into which menu items in one sub category are partitioned to be displayed per a set on the menu screens [307, 309 of figure 3A, 0076] and wherein the controller is configured to change menu items to be displayed on the menu screen, according to a user operation input via the operation receiver with the third tab information displayed on the menu screen [figure 3A, figure 3B2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nezu and Watanabe before him/her, before the effective filing date of the 
Regarding claim 2: The electronic device according to claim 1, wherein in a state where at least a part of menu items classified into one sub category out of the plurality of sub categories is displayed on the menu screen, the third tab information displays a menu item set number for each of the one sub category and remaining sub categories in the plurality of sub categories [Watanabe: figure 3A].  
Regarding claim 3: The electronic device according to claim 1, wherein the operation receiver is configured to receive a user operation for selecting one sub category from the plurality of sub categories indicated by the second tab information, and Page 2 of 7wherein the controller is configured to cause the menu screen to display at least a part of menu items classified into a selected sub category, and control displaying the second tab information to specify the selected sub category [Nezu: Figure 3, figure 12A, 0096].  
Regarding claim 4: The electronic device according to claim 3, wherein in a case where the selected sub category is a sub category partitioned into a plurality of sets, the display is configured to display a plurality of tabs each indicating a set in the plurality of sets further as the third tab information, the operation receiver is configured to receive a user operation for selecting one tab from the plurality of tabs, and the controller is configured to cause the menu screen to display a menu item of a set indicated by the selected tab, and control displaying the third tab information to specify a set indicated by the selected tab [Watanabe: figure 3A].  

Regarding claim 6: The electronic device according to claim 5, wherein the operation receiver is configured to receive a user operation on the icon, and Page 3 of 7wherein for each input of a user operation on the icon, the controller is configured to cyclically switch a set of menu items to be displayed on the menu screen within the menu item set number indicated by an indicator of the icon [Nezu: 0073, 0139].  
Regarding claim 7: The electronic device according to claim 1, wherein the operation receiver includes a touch panel configured to receive a touch operation on the menu screen [Nezu: 0011].  
Regarding claim 8: The electronic device according to claim 1, wherein the electronic device is an imaging device configured to capture a subject image to generate image data, and wherein the menu item includes an item related to a setting of the imaging device [Nezu: figure 12A-B].  
Regarding claim 9: Nezu discloses an electronic device being portable comprising: a display configured to display a menu screen including menu items [figure 3, figure 5, 0077]; an operation receiver configured to receive a user operation on the menu screen; and a controller configured to control the display according to the user operation via the operation receiver, wherein the menu screen further includes: first tab 
Nezu does not disclose third tab information indicating a menu item set number for each of the sub categories, the menu item set number being the number of sets into which menu items in one sub category are partitioned to be displayed per a set on the menu screens, and Page 4 of 7wherein the controller is configured to cause the third information in the menu screen to display every menu item set number for each of the sub categories included in the category indicated by the first information.
Watanabe discloses third tab information indicating a menu item set number for each of the sub categories, the menu item set number being the number of sets into which menu items in one sub category are partitioned to be displayed per a set on the menu screens, and Page 4 of 7wherein the controller is configured to cause the third information in the menu screen to display every menu item set number for each of the sub categories included in the category indicated by the first information [307, 309 of figure 3A, 0076].
It would have been obvious to one of ordinary skill in the art, having the teachings of Nezu and Watanabe before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Watanabe into Nezu to get an advanced information on the number of associated sets to be displayed.
					Conclusion
U.S. Patent Application Publication Number 2013/0111410 attributed to Koichi Okada et al. (hereafter referred to as Okada) discloses menu hierarchy in a digital camera [0022; 0039, figure 3A-C].

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, AU 2173





/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173